Citation Nr: 1135753	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for residuals of a fracture of the pars interarticularis, C6, with arthritic changes. 

2.  Entitlement to a rating higher than 50 percent for chronic headaches. 

3.  Entitlement to service connection for a bilateral hand disability with arthritis, including as secondary to the service-connected disability of the cervical spine. 

4.  Entitlement to service connection for a bilateral wrist disability with arthritis, including as secondary to the service-connected disability of the cervical spine.

REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to May 1969.  He also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 1994 and in October 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  In the rating decision in June 1994 the RO denied claims for increase for the service-connected disability of the cervical spine and for headaches.  In the rating decision in October 2004, the RO denied service connection for a bilateral hand disability and for a bilateral wrist disability.

In August 1996, the Board remanded the claims for increase for additional development.  In a rating decision in January 1997, the RO increased the rating for the service-connected disability of the cervical spine to 30 percent effective November 27, 1992.

In August 1997, the Board again remanded the claims for increase for additional development.  In a rating decision dated in July 2000 the RO increased the rating for the service-connected headaches to 50 percent effective October 15, 1999.

In February 2003, the Veteran appeared at hearing before a Decision Review Officer on the claims for increase.  A transcript of the hearing is in the Veteran's file.





The Veteran also has a pending claim for a total disability rating for compensation based on individual unemployability, which is a subject of a separate decision, because the Veteran is represented by Counsel, who has limited her representation to the one claim.  

In order to reduce the transferring of the Veteran's file, the claims of service connection for a bilateral hand disability with arthritis and for a bilateral wrist disability with arthritis are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In correspondence in September 2003, prior to the promulgation of a decision by the Board, the Veteran withdrew the appeal on the claims for increase for the service-connected disability of the cervical spine and for the service-connected headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for increase for residuals of a fracture of the pars interarticularis, C6, with arthritic changes, rated 30 percent, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal on the claim for increase for headaches, rated 50 percent, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a rating decision in June 1994, the RO denied the claims for increase for the service-connected disability of the cervical spine and for headaches, which the Veteran appealed.  

In a rating decision dated in January 1997 the RO increased the rating for the service-connected disability of the cervical spine to 30 percent, effective November 27, 1992.  

In a rating decision dated in July 2000, the RO increased the rating for the service-connected headaches to 50 percent effective October 15, 1999.

In correspondence in September 2003, prior to promulgation of a Board decision, the Veteran notified the Board that he was satisfied with the current ratings for his service-connected disabilities. 

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The correspondence in September 2003 clearly evinces the Veteran's intent to withdraw from appeal the claims for increase for the service-connected disability of the cervical spine and for headaches.  Accordingly, the Board does not have appellate jurisdiction over the claims and the appeal of the claims is dismissed.  38 U.S.C.A. § 7105.  38 U.S.C.A. § 7105. 

ORDER

The appeal of the claim for increase for residuals of a fracture of the pars interarticularis, C6, with arthritic changes, rated 30 percent, is dismissed.

The appeal of the claim for increase for headaches, rated 50 percent, is dismissed.


REMAND

On the claims of service connection for bilateral hand and wrist disabilities, in the rating decision in October 2004, the RO denied service connection for a bilateral hand disability and for a bilateral wrist disability, including secondary service connection.  In November 2004, the Veteran filed a notice of disagreement.  After the RO issued a statement of the case in August 2005, the Veteran perfected the appeal of the claims by timely filing a substantive appeal in August 2005. 

A claim remains pending until it is finally adjudicated, that is, the claim is allowed or disallowed by the RO or by denial on appellate review.  38 C.F.R. § 3.160.  The Veteran himself may withdraw a claim on appeal before the Board promulgates a decision on the claim.  

In this instance, there are pending claims of service connection for a bilateral hand disability and for a bilateral wrist disability, including secondary service connection.  

As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.  Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the claims of secondary service connection.

2.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has bilateral hand or wrist disabilities, namely, joint pain or arthritis or objective neurological abnormality and, if so, 



b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current bilateral hand or wrist disability or both are caused by or aggravated by the service-connected residuals of a fracture of the pars interarticularis, C6, with arthritic changes?

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of any hand or wrist disability beyond its natural clinical course due to the service-connected disability of the cervical spine as contrasted to temporary or intermittent flare-ups of symptoms.

If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies for any current disabilities, when the service-connected disability of the cervical spine is not more likely than any other to cause or to aggravate any current disability of the hands or wrists or both and that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.



3.  After the above development is completed, adjudicate the claims of service connection for bilateral hand and wrists disabilities, including secondary service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


